DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 01/20/2021 are entered.  The amendments overcome all previously presented claim rejections.  Previously presented rejections are withdrawn herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 was filed after the mailing date of the Notice of Allowance on 04/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1, 3, 10 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: amended claims overcome previously cited references as shown in the applicant’s remarks.  New independent claims include similar claim features as presented in currently amended independent claims 1 and 21.  

Claim 1.  A terminal comprising:
a receiver that receives downlink control information for scheduling of an uplink shared channel, in a first carrier for time division duplex, the downlink control information including a bit field that indicates a carrier used for transmission of the uplink channel;
a processor that determines, based on the downlink control information, the carrier from the first carrier and another uplink carrier that is not used for a downlink; and
a transmitter that transmits the uplink shared channel by using the determined carrier,
wherein a length of a slot in the first carrier is shorter than a length of a slot in the another uplink carrier.
Other references found in the updated search fail to cure the deficiencies of the previously cited references.  Newly found references include Tooher (US 2017/0290008) and Feng (US 2020/0328850).  Both references disclose using different TTI lengths in different carriers/channels that is close to the newly presented claim features of “wherein a length of a slot in the first carrier is shorter than a length of a slot in the another uplink carrier”.  However, neither references disclose the specific relationships between the specifically claimed carriers (a length of a slot in the first carrier being shorter than a length of a slot in the another uplink carrier; “the first carrier” scheduled with an uplink shared channel; “the carrier” being determined from the first carrier and another uplink carrier that is not used for a downlink) as required in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUTAI KAO/Primary Examiner, Art Unit 2473